NO. 07-07-0004-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



JANUARY 26, 2007



______________________________





GUMESINDO GASNAREZ, APPELLANT



V.



THE STATE OF TEXAS, APPELLEE





_________________________________



FROM THE 137TH DISTRICT COURT OF LUBBOCK COUNTY;



NO. 2004-405,559; HONORABLE CECIL PURYEAR, JUDGE



_______________________________



Before CAMPBELL and HANCOCK and PIRTLE, JJ.

MEMORANDUM OPINION

Pursuant to a plea of guilty, Appellant Gumesindo Gasnarez was convicted of delivery of a controlled substance and was assessed a life sentence.  Proceeding pro se, Appellant filed a notice of appeal.  The trial court’s 
Certification of Defendant’s Right of Appeal
 reflects the case is a plea-bargain case with no right of appeal.

By letter dated January 9, 2007, this Court notified Appellant that the certification indicated he had no right of appeal and requested a response by January 22, 2007.  The Court also noted that failure to file an amended certification showing a right of appeal or failure to provide other grounds for continuing the appeal would result in dismissal.  
See
 Tex. R. App. P. 25.2(a)(2) & (d).  In response to the January 9 notification, this Court did receive a 
pro se 
response, post-marked January 23, 2007, wherein the Appellant  attempted to raise issues which would be outside the record.  No amended certification demonstrating a right of appeal was filed.  Consequently, the appeal is dismissed.



Patrick A. Pirtle

      Justice





Do not publish.